Dawson, J.
(dissenting): It seems to me that the statute which controls this case is the act of 1913, chapter 290, R. S. 65-1201, et, seq., which authorizes the licensing of osteopathic physicians. Since 1915 the qualifications therein prescribed for such professional persons have been considerable. A preliminary education equivalent to that of a high school is required before the prospective licentiate may commence his professional studies, and he is then required to complete a regular course of study, of four years of eight months each in each separate year, in an osteopathic college of good repute, and—
“65-1201. . . . The board shall subject all applicants to a practical examination, as to their qualifications for the practice of osteopathy, in writing, in the subjects of anatomy, physiology, physiological chemistry and toxicology, pathology, diagnosis, hygiene, obstetrics and gynecology, surgery, principles and practice oj osteopathy, and such other subjects as the board may require. This may be supplemented by other practical examinations such as the board may by rule determine. If such examination is passed in a manner satisfactory to the board, then the board shall issue to said applicant a certificate granting him the right to practice osteopathy .in the state of Kansas, as taught and practiced in the legally incorporated colleges of osteopathy of good repute. ...
“65-1202. The words, ‘osteopathic school or college of good repute/ where-ever used in this act, shall be deemed and taken to include only such schools or college of osteopathy as are legally incorporated, and which prescribe a course of study covering the time provided for under the provisions of this act, and which shall instruct in all the branches of study in which examinations are required for license under the provisions of this act, and shall require the personal attendance of the student throughout the course, and the requirements of which shall be in no particular less than those prescribed by the American Osteopathic Association.”
The agreed statement of facts, quoted in the main opinion, concedes that optometry is fully and completely taught in schools of osteopathy. I therefore cannot see why vexatious restrictions and annoying limitations should be read into the broad statutory language granting osteopathic physicians “the right to practice osteopathy in the state of Kansas, as taught and practiced in the legally incorporated colleges of osteopathy of good repute.” Since optometry is thoroughly taught and practiced in colleges of osteopathy of good repute, and the candidate for a license is required to pass a satisfactory examination in the principles and practice *750of osteopathy, and the licentiate is granted the right to practice ostéopathy as taught and practiced in colleges of osteopathy of good repute, it seems to me that the judgment of the trial court was correct and should be affirmed.
Harvey, and Hopkins, JJ., join in this dissent'.